

Exhibit 10-1
 
EXHIBIT A


AMENDMENT TO THE
ASTEC INDUSTRIES, INC.
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN




THIS AMENDMENT to the Astec Industries, Inc. Supplemental Executive Retirement
Plan, as amended and restated as of January 1, 2008 (the “Plan”), is adopted by
Astec Industries, Inc. (the “Company”), effective as of April 25, 2013.


1.           Section 1.10 of the Plan is hereby deleted in its entirety and
replaced with the following:


“1.10           INVESTMENT RESULTS:  The deemed return on the investment of the
contributions on behalf of each Participant during each calendar year under this
Plan.  The investment options that are available for selection by Participants
under this Plan from time to time generally shall be the same as the investment
options made available to participants under the Basic Plan, provided, however,
and notwithstanding the foregoing, that (a) a Participant may make separate and
different investment elections under this Plan and the Basic Plan; (b) there
shall be no self-directed brokerage option under this Plan; (c) there shall be
no restriction under this Plan on the percentage of a Participant’s Account
under this Plan that may be deemed to be invested in common stock of the Company
in the form of Phantom Stock Units; (d) the Administrator may restrict
investment elections with respect to deemed investment in common stock of the
Company to the extent necessary to comply with federal and state securities law;
and (e) the Administrator may make such other changes to the investment options
offered under this Plan from time to time as the Administrator deems necessary
or appropriate in its discretion.”


2.           The Plan is amended by adding a new Section 1.16, which shall read
as follows:


“1.16           DIVIDEND EQUIVALENTS:  Dividend Equivalents represent the right
of a Participant, with respect to Phantom Stock Units allocated to the
Participant’s Stock Account, to receive additional Phantom Stock Units equal in
value to ordinary cash dividends paid on the common stock of the Company from
time to time, with such Dividend Equivalents deemed reinvested into additional
Phantom Stock Units on the dividend payment date based on the closing price of
the Company’s common stock on that date or on the last preceding date on which
the common stock was traded.”


3.           The Plan is amended by adding a new Section 1.17, which shall read
as follows:


“1.17           PHANTOM STOCK UNIT:  The right to receive a cash payment equal
in value to one share of common stock of the Company.  Amounts allocated to a
Participant’s Stock Account shall be represented by Phantom Stock Units
determined by dividing (a) the dollar amount so allocated to the Stock Account
on a particular day, by (b) the closing price of the Company’s common stock on
that date or on the last preceding date on which the common stock was
traded.  Phantom Stock Units allocated to Participants’ Stock Accounts on or
after January 1, 2013 shall be credited with Dividend Equivalents.”


4.           The Plan is amended by adding a new Section 1.18, which shall read
as follows:


“1.18           STOCK ACCOUNT:  The portion of a Participant’s Account under
this Plan that is deemed to be invested in common stock of the Company.”


Except as amended herein, the Plan shall continue in full force and effect.




 

   ASTEC INDUSTRIES, INC.          Date: April 25, 2013 By: /s/ Stephen C.
Anderson     Name: Stephen C. Anderson     Title:
Secretary                                      

 
                     



